       Case 1:20-cv-00145-SPW-TJC Document 24 Filed 02/26/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

 STEVE SMITH,                                      CV 20-145-BLG-SPW-TJC

                     Plaintiff,

 vs.                                                        ORDER

 PFIZER, INC., PHARMACIA LLC,
 f/k/a Pharmacia Corporation, PARKE,
 DAVIS & COMPANY LLC, and
 WARNER-LAMBERT COMPANY
 LLC, f/k/a Warner-Lambert Company,

                     Defendants.

       Pursuant to the parties’ Joint Motion to Stay Proceedings Pending Mediation

(Doc. 23), and good cause appearing,

       IT IS HEREBY ORDERED that the motion (Doc. 23) is GRANTED and

this proceeding shall be STAYED. All deadlines shall be suspended pending

mediation. The parties shall submit a joint monthly mediation status report to the

Court, which shall be filed on or before the 15th day of each month.

       DATED this 26th day of February, 2021.



                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
